DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 8/24/22 wherein the examiner acknowledges that claims 2-7, 11, 14, 19-24, 28 & 31 have been amended, no additional claims have been added and claims 1, 8-10, 12-13, 15-18, 25-27 & 29-30 have been canceled.  Claims 2-7, 11, 14, 19-24, 28 & 31 are currently pending.

Claim Objections
Claim 30 is objected to because of the following informalities:  In the amendment submitted on 8/24/22, claim 30 , which is not allowed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 11, 14, 19-24, 28 & 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-85 of copending Application No. 16826144 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and co-pending application `144 substantially claim similar limitations except for one.  The co-pending `144 additionally claims assigning each student of the plurality of students to one breakout group, where the assigning is performed by one or more electronic devices of the plurality of electronic devices.  It would have been obvious for one with ordinary skill in the art, at the time of the invention to have modified the current application to allow assigning students to a break out group wherein assigning is performed by one or more electronic devices of the plurality of electronic devices, as required by co-pending application`144, to allow precise student assigning into appropriate break out groups.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rozycki (20150004587) refers to system and method of e-learning. A series of custom learning objects is displayed, wherein the learning objects form at least part of an e-learning course that has a mix of modes of learning. The proficiency of the student relating to content of the custom learning objects is accessed. A revised mix for the modes of learning is determined based on the assessment of the proficiency of the student and the modes of learning for the custom learning objects. An additional series of custom learning objects is displayed to the student through the course delivery system, where the additional custom learning objects are based on the revised mix for the modes of learning.
Huntington (20180108265) refers to generating and monitoring one or more student programs. For example, one or more processors may load education data corresponding to one or more students. The one or more processors may generate, for each student, a generated student program and identify one or more generated student programs which fail to satisfy at least one or more rules. The one or more generated student programs which fail to satisfy the at least one or more rules may be automatically reported, by the one or more processors.
Black (20140272908) refers to a real time learning system and method with machine executed steps of creating a student learning profile based upon testing the student, and dynamically optimizing the learning profile based upon student responsive data to instruction. The method includes dynamically optimizing a curriculum based upon the dynamically optimized learning profile (DOLP) of the student and providing lessons or lesson guidance for the student based upon the dynamically optimized curriculum (DOC). The DOLP stores data including real time frequency curves of affect value versus success rate for multiple content delivery methods (DMs). Frequency curves of multiple DMs are compared and optimal DM amounts obtained. Affect value is a measurement of affective state based upon sensor data or determined sensor-free. Affective state may be engaged concentration, boredom, confusion, frustration, etc. A dynamically optimized teaching profile (DOTP) is contemplated. The DOLP and DOTP are based upon preliminary profiles.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649